Case 1:19-cr-00725-JPO Document 90 Filed 01/31/20 Page 1 of 2

LAW OFFICES OF
GERALD B. LEFCOURT, PC.
A PROFESSIONAL CORPORATION

1776 BROADWAY, SUITE 2000
NEW YORK, N.Y. 10019

GERALD B. LEFCOURT TELEPHONE

lefcourt@lefcourtlaw.com (212) 737-0400
FACSIMILE
= (212) 988-6192
SHERYL E. REICH
reich@lefcourtiaw.com January 31, 2020
FAITH A. FRIEDMAN
ffriedman@lefcourtiaw.com
VIA ECE

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse

40 Foley Square

New York, NY 10007

United States v. Kukushkin, et al. 19 CR. 725 (JPO)

Dear Judge Oetken:

We are counsel for Andrey Kukushkin, a defendant in the above referenced matter. With
the consent of the government and Pretrial Services, we write to request modification of Mr.
Kukushkin’s bail conditions to amend his home detention condition to a curfew, the latter of
which is to be set by Pretrial Services. The request is occasioned by Mr. Kukushkin’s work
schedule and obligations as well as with his compliance to date.

Mr. Kukushkin appeared for arraignment before this Court on October 17, 2019. He was
. released upon the signing of a $1 million appearance bond, secured by property, $100,000 in
cash, and three financially responsible persons. Mr. Kukushkin was also placed on regular
Pretrial supervision and home detention with location monitoring. His travel was restricted to the
Eastern and Southern Districts of New York as well as the Southern, Central and Northern
Districts of California. Mr. Kukushkin is permitted to leave his home for work related purposes
as well as for other reasons with the approval of Pretrial Services. By all accounts, Mr.
Kukushkin has been fully compliant with the terms of his pretrial release. However, his work
schedule is variable, involves various locations, significant travel, and numerous meetings, some
of which are last minute.

Accordingly, Mr. Kukushkin with the consent of the government and Pretrial Services
respectfully requests that the terms and conditions of his release be amended to provide for a
curfew, to be set by Pretrial Services, instead of home detention. All other conditions of his
release, including his travel restrictions and location monitoring as well as regular Pretrial
supervision would remain unchanged. As noted, we have conferred with Mr. Kukushin’s Pretrial
Services Officers, Nelson Barao and Joshua Rothman, as well as with the government, and there
Case 1:19-cr-00725-JPO Document 90 Filed 01/31/20 Page 2 of 2

LAW OFFICES OF

GERALD B. LEFCOURT, PC.

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
January 31, 2020

Page 2

is no objection to the application, which will better facilitate supervision given his work
obligations.

In light of the foregoing, we respectfully request that the Court modify Mr. Kukushkin’s
release conditions as outlined above. We thank the Court for its consideration.

Respectfully submitted,

/ ————
— f
jf

Gerald B. Lefcour

 
  

ce All counsel (via ecf)
Nelson Barao, United States Pretrial Services Officer (via email)
Joshua Rothman, United States Pretrial Services Officer (via email)
